Case 1:20-cv-02956-AMD-RML Document 49 Filed 01/22/21 Page 1 of 3 PageID #: 545




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



     NATALIA POZNIAK,
                                                                      Case No. 1:20-cv-02956-AMD-RML
                                      Petitioner,

                            v.



     VLADIMIR SHWARTSMAN,

                                      Respondent.




                             RESPONDENT’S AMENDED EXHIBIT LIST


          Pursuant to the Court’s October 29, 2020 Scheduling Order, below is respondent Vladimir

 Shvartsman’s (“Respondent[‘s]”) list of trial exhibits. Respondent reserves the right to use any

 exhibits identified by petitioner Natalia Pozniak’s (“Petitioner”). Respondent also reserves the

 right to supplement, amend, or alter this list based on information later obtained in the course of

 discovery in the above-captioned proceedings.


     Exhibit No.                                    Description

          A           Respondent’s Permanent Resident Identification Card
          B           Recordings of telephone conversations between petitioner
                      and respondent together with certified English transcription
                      of same1


 1
   Respondent has stipulated to the introduction into evidence by petitioner of the complete and full recordings of the
 telephone conversations which are currently in the possession of petitioner, but reserves the right to rely upon the
 Certified English Transcriptions of the conversations which were previously provided by respondent to the Court and
 to counsel for Petitioner.

                                                           1
Case 1:20-cv-02956-AMD-RML Document 49 Filed 01/22/21 Page 2 of 3 PageID #: 546




   Exhibit No.                              Description

       C         Child’s Israeli Passport

       D         Child’s Birth Certificate

       E         Photos of Respondent and Child

       F         Child’s Medical Records from Dr. Kishinevsky

       G         Department of Homeland Security Receipts for Child’s
                 Filings for Immigration Status
       H         Child’s School Attendance Records

        I        MAP Testing Email

        J        Progress Report of Child from Guidance Counselor Serfaty

       K         NYC Department of Education Enrollment Records

       L         Petitioner’s Israeli Driver’s License Produced By
                 Petitioner in Response to Respondent’s Document
                 Demands
       M         Electric Bill Produced By Petitioner in Response to
                 Respondent’s Document Demands
       N         (CONFIDENTIAL)

       O         (CONFIDENTIAL)

       P         (CONFIDENTIAL)

       Q         (CONFIDENTIAL)

       R         Notice from S.P.’s School Confirming His Attendance in
                 Kindergarten in Israel With Translation Produced By
                 Petitioner in Response to Respondent’s Document
                 Demands
       S         (ATTORNEYS’ EYES ONLY)




                                                 2
Case 1:20-cv-02956-AMD-RML Document 49 Filed 01/22/21 Page 3 of 3 PageID #: 547




 Brooklyn, New York                 Respectfully submitted,
 Dated: January 22, 2021
                                    FISHKIN, GURSHUMOV & NUSSBAUM, P.C.


                                    By: /s     Marcus Aurelius Nussbaum
                                    Marcus A. Nussbaum, Esq. (MN9581)
                                    3059 Brighton 7th Street, 1st Fl.
                                    Brooklyn, New York 11224
                                    Telephone: 201-956-7071
                                    marcus.nussbaum@gmail.com

                                    Counsel for Respondent




                                       3
